Title: To George Washington from Henry Knox, 4 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department January 4th 1794
          
          I suggest to your consideration the propriety of creating by law, an Office of
            Commissary of Stores, the person who should be appointed thereto to have the
            superintendence and accountability of receiving, safekeeping and issuing all the public
            Stores under such regulations as the wisdom of Congress may devise.
          An Office similar to this existed and was found indespensible during the late War, but
            which was abolished by a resolve of Congress of the 20. July 1785.
          It is however conceived necessary and proper that under the prospect of augmenting the
            means of our defence that this branch of public service should be placed under the
            direction of a responsible Officer. I have the honor to be with
            the greatest respect sir Your obedient Servant.
        